Exhibit 10.3










AMENDMENT No. 1 TO EMPLOYMENT AGREEMENT


This Amendment No. 1 (this “Amendment”) to the Employment Agreement between
Caesars Enterprise Services, LLC (the “Company”) and Eric Hession (“Executive”)
and dated November 10, 2014 (the “Agreement”) is effective as of March 8, 2017
(the “Amendment Effective Date”).


WHEREAS, Caesars Entertainment Operating Company, Inc. (an affiliate of the
Company) and certain of its affiliates filed for relief under chapter 11 title
11 of the United States Code in the Bankruptcy Court for the Northern District
of Illinois Eastern Division (the “Chapter 11 Cases”) and were proponents of the
Debtors’ Third Amended Joint Plan of Reorganization (as amended, modified or
supplemented, the “Reorganization”);


WHEREAS, in consideration of Executive’s service and in order to induce
Executive to remain in the employ of the Company during the Reorganization and
the period immediately following the Reorganization, the Company desires to
provide Executive with certain protections;


WHEREAS, Executive and the Company wish to amend the Agreement in connection
with the Reorganization; and


WHEREAS, pursuant to Section 16(b) of the Agreement any amendment to the
Agreement must be made in writing signed by the parties thereto.


NOW THEREFORE, in consideration for the promises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged and intending to be
legally bound hereby, the parties hereby agree as follows:


1. The following Section, Section 9(e) is added to read as follows


(e) Vesting of Long Term Incentive Awards upon Certain Terminations.
Notwithstanding anything herein to the contrary, in the event that (i)
Executive’s employment is terminated by the Company without Cause, (ii)
Executive resigns for Good Reason, (iii) Executive’s employment is terminated by
reason of Executive’s death or (iv) Executive is terminated by the Company on
account of Executive’s Disability, in each case at any time between the
Amendment Effective Date and the second anniversary of the effective date of the
Reorganization (as defined in the recitals to Amendment No. 1 to this
Agreement), all outstanding awards under the Caesars Entertainment Corporation
2012 Performance Incentive Plan and any other Company long-term incentive
program will immediately vest; provided that such awards will be settled in
accordance with the terms of the applicable award agreement or incentive plan.
Notwithstanding anything herein, any performance-based long-term incentive
awards that vest pursuant to this Section 9(e) will vest based on actual
performance through the end of the applicable performance period. Further, any
outstanding stock options will remain exercisable until at least the second
anniversary of such termination, but in no event beyond the original term of the
option.


2. This Amendment shall in all respects be governed by and construed in
accordance with the laws of the State of Nevada as to all matters, including but
not limited to matters of validity, construction, effect and performance.


3. This Amendment may be executed in any number of counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.





--------------------------------------------------------------------------------

Exhibit 10.3






4. Except as specifically amended by this Amendment, the Agreement shall remain
in full force and effect in accordance with its terms.


[SIGNATURE PAGE FOLLOWS]





--------------------------------------------------------------------------------

Exhibit 10.3








IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the Amendment Effective Date.




 
CAESARS ENTERPRISE SERVICES, LLC
 
 
 
 
By:
/S/ MARY THOMAS
 
 
By: Mary Thomas
 
 
Title: EVP Human Resources
 
 
 
 
 
/S/ ERIC HESSION
 
 
Eric Hession
 
 
Executive








